DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 1, 4-7, 10-13, and 16-18 are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Megiddo et al. (2014/0289645) teaches change tracking and collaborative communication are provided in authoring content in a collaborative environment. Monitored changes, comments, and similar input by the collaborating authors may be presented on demand or automatically to each author based on changes and/or comments that affect a particular author, that author's portion of collaborated content, type of changes/comments, or similar criteria. Change and/or comments notification may be provided in a complementary user interface of the collaborative authoring application or through a separate communication application such as email or text messaging. (See Abstract).

	Scholar (2010/0185547) teaches an interactive and collaborative, planning, designing and facilitating tool that connects users with organized information and relevant data, (See Abstract).

	Brown et al. (2012/0117232) teaches a method and system for collecting and recognizing information from a monitoring device is provided. On a mobile computer device a user can capture an image of a monitoring device. The image captures at least two aspects: (1) monitored data tracked or acquired by the monitoring device, and (2) a portion of the monitoring device sufficient to recognize the monitoring device. Recognition functions are provided for: (1) recognizing and converting the monitored data visible in the captured image into quantifiable data, and (2) for recognizing the monitoring device. A note taking function can be provided to allow a user to create notes. The notes can be enriched with the quantifiable data and/or the recognized monitoring device (or vice versa). A suggestion function can be provided for suggesting services where the quantifiable data, the recognized monitoring device, and/or the notes can be bound. (See Abstract).


	However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 06/17/2021. Claims 4-7, 10-13, and 16-18 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.